DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 3,087,412) in view of Wu (GB 2,275,710) and further in view of Fang (US 2012/0015596 A1).
With respect to claim 1 Holmes discloses an air intake assembly configured to prevent the interior of a structure from being visually inspected from the exterior of the structure, comprising:
a frame [reference characters 2, 6, 8, and 12] having a plurality of openings [slots in the frame for tabs 18], 
a plurality of slats [reference character 14], wherein each one of the plurality of slats comprises a V-shaped cross- section [see Fig. 2]; and
wherein the plurality of slats are disposed within the frame through the plurality of openings of the frame [see Fig. 1]. 
Holmes does not disclose each one of the plurality of openings comprises a V-shaped cross-section; a stiffener configured to provide structural support to the plurality of slats, wherein the stiffener is disposed within an interior of the frame and the slats pass through the stiffener.
Wu discloses a ventilated window that includes a frame member [reference character 5] that includes slots [reference character 51] that accommodates a shaped louver that is the same shape as the slot in the frame member [see Fig. 4].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the frame taught by Holmes by forming the slots so that they are the same shape as the louver as taught by Wu in order to provide a greater degree of stability to the end sections of the louvers.
Fang discloses a plurality of V-shaped louvers [see Fig. 5E] and a plurality of stiffeners [see annotated Fig. E, below] where the V-shaped louvers pass through slots in the supports.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the intake assembly taught by Holmes by including stiffeners having slots through which the louvers pass, as taught by Fang, in order to maintain the orientation and spacing of the louvers [see Fig. 1 of Fang] in particular when the louver length is long or when the louvers are subjected to load (airflow, vibration, etc.). Note that this configuration solves the problem identified in [column 2 lines 55-58 of Holmes], specifically “flutter” of the downstream leg of the louver while allowing for longer louvers. 
                     
    PNG
    media_image1.png
    438
    554
    media_image1.png
    Greyscale

With respect to claim 2 Holmes discloses that each one of the plurality of slats comprises a first side, a second side, and an angle between the first side and the second side [see annotated Fig. 5, below].
                           
    PNG
    media_image2.png
    243
    405
    media_image2.png
    Greyscale


With respect to claim 3 Holmes does not disclose that the angle between the first side and the second side of each one of the plurality of slats is about 45⁰. However, Holmes does disclose that the included angle is 60⁰ and that decreasing the included angle results in a shallower panel with a reduced number of louvers for the same panel height, therefore reducing overall cost with the tradeoff being in the capacity of the air intake for a given pressure gradient across the intake [column 2 line 66 to column 3 line 22]. Therefore, the angle is interpreted to be a result effective variable that would be optimized in order to achieve a desired result. In this case the angle will be optimized in order to balance the cost of the air intake assembly against the cost of the fan pulling air across the air intake assembly. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to include a 45⁰ between the slats since it has been held that discovering an optimum value of a result effective variable involves, only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claims 4-5 Holmes does not disclose that the width of both the first side and the second side of each one of the plurality of slats is about ½ inch (claim 4) and that each one of the plurality of slats comprises 16-gauge aluminum. However, the width, material, and the material thickness are interpreted to be matters of design choice that would be chosen on order to meet the specific needs of the louvered panel (airflow opening area, expected loads, packaging constraints, ambient environment (use of aluminum instead of steel in wet environment), etc.
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the filing date of the invention to modify the air intake apparatus taught by the combination of Holmes, Wu, and Fang, by forming the slats with the width, material, and the material thickness taught by Holmes because these features are interpreted to be an obvious matter of design choice absent some evidence that the claimed features are significant (note that pp. 3-9 of the applicant’s specification states that “[t]he plurality of slats 215 may comprise any suitable materials…[and that] [t]he plurality of slats 215 may be any suitable size, height, shape, and combinations thereof ”).
With respect to claim 6 Holmes discloses that the length of the plurality of slats is equal to the width of the frame [see Fig. 1].
With respect to claim 12 Holmes does not disclose a plurality of stiffeners, wherein each one of the plurality of stiffeners is disposed within an interior of the frame and configured to provide structural support to the plurality of slats. 
Fang discloses a plurality of V-shaped louvers [see Fig. 5E] and a plurality of stiffeners [see annotated Fig. E, below] where the V-shaped louvers pass through slots in the supports.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the intake assembly taught by Holmes by including stiffeners having slots through which the louvers pass, as taught by Fang, in order to maintain the orientation and spacing of the louvers [see Fig. 1 of Fang] in particular when the louver length is long or when the louvers are subjected to load (airflow, vibration, etc.).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 3,087,412) in view of Wu (GB 2,275,710) and further in view of Fang (US 2012/0015596 A1) as applied to claim 1 above, and further in view of Kipka et. al (US 6,776,706 B2).
With respect to claim 7-8 Holmes discloses that the air intake assembly inhibits the line of sight through the air intake assembly [see Fig. 2].
Holmes does not disclose the air intake assembly is coupled to a cabinet, wherein the air intake assembly is configured to provide air flow between an exterior of the cabinet and an interior of the cabinet, wherein the depth of the frame from the cabinet is less than 1 inch.
Kipka discloses air intake assembly [see annotated Fig. below] is coupled to a cabinet, wherein the air intake assembly is configured to provide air flow between an exterior of the cabinet wherein the depth of the frame from the cabinet is less than 1 inch [see column 4 lines 47-51]. The intake assembly is mounted to a cabinet via a frame comprises a plurality of holes [reference character 220] configured to couple the frame to the cabinet.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the air intake apparatus taught by the combination of Holmes, Wu, and Fang by providing a mounting structure to the frame as taught by Kipka in order to allow the air intake to be modified for use as an intake in an electrical cabinet.

Claim(s) 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 3,087,412) in view of Wu (GB 2,275,710) and further in view of Fang (US 2012/0015596 A1) and further in view of Kipka et. al (US 6,776,706 B2).
With respect to claims 13 and 18 Holmes discloses an air intake assembly configured to prevent the interior of a structure from being visually inspected from the exterior of the structure, comprising:
a frame [reference characters 2, 6, 8, and 12] having a plurality of openings [slots in the frame for tabs 18], 
a plurality of slats [reference character 14], wherein each one of the plurality of slats comprises a V-shaped cross- section [see Fig. 2], and wherein the plurality of slats are disposed within the frame through the plurality of openings of the frame [see Fig. 1]. Finally, Holmes discloses that the air intake assembly inhibits the line of sight through the air intake assembly [see Fig. 2].
Holmes does not disclose each one of the plurality of openings comprises a V-shaped cross-section; a stiffener configured to provide structural support to the plurality of slats, wherein the stiffener is disposed within an interior of the frame and the slats pass through the stiffener.
Wu discloses a ventilated window that includes a frame member [reference character 5] that includes slots [reference character 51] that accommodates a shaped louver that is the same shape as the slot in the frame member [see Fig. 4].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the frame taught by Holmes by forming the slots so that they are the same shape as the louver as taught by Wu in order to provide a greater degree of stability to the end sections of the louvers.
Fang discloses a plurality of V-shaped louvers [see Fig. 5E] and a plurality of stiffeners [see annotated Fig. E, below] where the V-shaped louvers pass through slots in the supports.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the intake assembly taught by Holmes by including stiffeners having slots through which the louvers pass, as taught by Fang, in order to maintain the orientation and spacing of the louvers [see Fig. 1 of Fang] in particular when the louver length is long or when the louvers are subjected to load (airflow, vibration, etc.). Note that this configuration solves the problem identified in [column 2 lines 55-58 of Holmes], specifically “flutter” of the downstream leg of the louver while allowing for longer louvers. 
Additionally, Holmes does not disclose a cabinet, electrical equipment, and a plurality of cables wherein the air intake assembly is coupled to a cabinet, wherein the air intake assembly is configured to provide air flow between an exterior of the cabinet and an interior of the cabinet, wherein the depth of the frame from the cabinet is less than 1 inch.
Kipka discloses air intake assembly [see annotated Fig. below] is coupled to a cabinet [reference character 102, specifically, Kipka discloses an electrical cabinet which would inherently include electronics and wires see column 1 lines 11-14], wherein the air intake assembly is configured to provide air flow between an exterior of the cabinet wherein the depth of the frame from the cabinet is less than 1 inch [see column 4 lines 47-51]. The intake assembly is mounted to a cabinet via a frame comprises a plurality of holes [reference character 220] configured to couple the frame to the cabinet.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the air intake apparatus taught by the combination of Holmes, Wu, and Fang by providing a mounting structure to the frame as taught by Kipka in order to allow the air intake to be modified for use as an intake in an electrical cabinet.


                     
    PNG
    media_image1.png
    438
    554
    media_image1.png
    Greyscale

With respect to claim 14 Holmes discloses that each one of the plurality of slats comprises a first side, a second side, and an angle between the first side and the second side [see annotated Fig. 5, below].
                           
    PNG
    media_image2.png
    243
    405
    media_image2.png
    Greyscale


With respect to claim 15 Holmes does not disclose that the angle between the first side and the second side of each one of the plurality of slats is about 45⁰. However, Holmes does disclose that the included angle is 60⁰ and that decreasing the included angle results in a shallower panel with a reduced number of louvers for the same panel height, therefore reducing overall cost with the tradeoff being in the capacity of the air intake for a given pressure gradient across the intake [column 2 line 66 to column 3 line 22]. Therefore, the angle is interpreted to be a result effective variable that would be optimized in order to achieve a desired result. In this case the angle will be optimized in order to balance the cost of the air intake assembly against the cost of the fan pulling air across the air intake assembly. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to include a 45⁰ between the slats since it has been held that discovering an optimum value of a result effective variable involves, only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claims 16-17 Holmes does not disclose that the width of both the first side and the second side of each one of the plurality of slats is about ½ inch (claim 4) and that each one of the plurality of slats comprises 16-gauge aluminum. However, the width, material, and the material thickness are interpreted to be matters of design choice that would be chosen on order to meet the specific needs of the louvered panel (airflow opening area, expected loads, packaging constraints, ambient environment (use of aluminum instead of steel in wet environment), etc.
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the filing date of the invention to modify the air intake apparatus taught by the combination of Holmes, Wu, and Fang, by forming the slats with the width, material, and the material thickness taught by Holmes because these features are interpreted to be an obvious matter of design choice absent some evidence that the claimed features are significant (note that pp. 3-9 of the applicant’s specification states that “[t]he plurality of slats 215 may comprise any suitable materials…[and that] [t]he plurality of slats 215 may be any suitable size, height, shape, and combinations thereof ”).

Allowable Subject Matter

Claims 9-11 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762